Citation Nr: 1000890	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  06-11 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder and schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to June 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions from the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.

The Board notes that recently, the United States Court of 
Appeals for Veterans Claims (Court) held that a claimant 
without medical expertise cannot be expected to precisely 
delineate the diagnosis of his mental illness.  Clemons v. 
Shinseki, 23 Vet. App. 1, 4-5 (2009).  As the Veteran files a 
claim for the affliction his claimed mental condition, 
whatever that condition is, causes him, VA must construe the 
claim to include any and all of the Veteran's currently 
diagnosed psychiatric disabilities.  Id.  Here, the Veteran 
filed a claim for entitlement to service connection for a 
mental disorder.  The medical evidence of record indicates 
that the Veteran may be diagnosed with varying or multiple 
psychiatric disorders, including but not necessarily limited 
to the following, schizophrenia, catatonic type; depression, 
neurotic type; psychotic disorder, not otherwise specified; 
prolonged PTSD; major depressive affective disorder; and 
psychotic depression.  Therefore, the Board has 
recharacterized the issue on appeal as indicated above to 
include these conditions.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, appellate review of the Veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder at this time would be premature.  Although the Board 
sincerely regrets the additional delay, a remand is necessary 
to ensure that there is a complete record upon which to 
decide the Veteran's claim so that he is afforded every 
possible consideration.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to assist the Veteran in the 
development of his claim.  With regard to claims to reopen, 
this duty includes assisting the Veteran in the procurement 
of identifiable pertinent treatment records that were not 
considered in a previous adjudication of the Veteran's claim.  
38 U.S.C.A. §§ 5103A, 5108 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.156, 3.159 (2009).

The record reflects that there may be new relevant treatment 
records regarding the Veteran's claim which have not been 
obtained.  VA treatment records from the VAMC in New Orleans, 
Louisiana, dated from August 2001 to June 2002 have been 
associated with the claims file.  Included in these records 
is a summary of the Veteran's diagnoses for various 
conditions.  The summary indicates that the Veteran was 
diagnosed with depression, neurotic type in November 1998.  
It also reveals diagnoses of psychotic disorder, not 
otherwise specified, major depressive affective disorder, and 
prolonged PTSD in August 2001.  However, the actual treatment 
records detailing the basis of these assessments have not 
been associated with the claims file.  Further, while the 
claims file contains treatment notes for August 2001, the 
only diagnosis contained therein is for psychotic disorder, 
not otherwise specified.  A review of the claims file does 
not reveal that a request for missing treatment records was 
ever made.  VA has constructive notice of VA generated 
documents that could reasonably be expected to be part of the 
record, and that such documents are thus constructively part 
of the record before the Secretary and the Board, even where 
they are not actually before the adjudicating body.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  Thus, a remand is 
necessary so that attempts may be made to obtain complete 
treatment records regarding the Veteran from the VAMC in New 
Orleans, Louisiana.

In addition, the Board notes that the Veteran was afforded a 
VA examination in November 2002.  The examiner diagnosed the 
Veteran with major depression with psychotic features.  In 
reaching this diagnosis, the examiner commented on the 
Veteran's symptomatology as reported in documents contained 
in the claims file.  However, there is no indication that the 
examiner had access to and reviewed the Veteran's VA 
treatment records identified above from the VAMC in New 
Orleans, Louisiana, which may be missing.  The Board notes 
that these missing records, if in existence, may be in 
conflict with the examiner's diagnosis, as they concern 
diagnoses of depression, neurotic type; psychotic disorder, 
not otherwise specified; major depressive affective disorder; 
and prolonged PTSD.  These outstanding VA treatment records, 
as well as any other new evidence collected during the course 
of this remand, therefore may impact whether new and material 
evidence has been received in this case, which may in turn 
require consideration in another medical examination and 
opinion.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate 
with the claims file all outstanding VA 
treatment records pertaining to the 
Veteran from the VAMC in New Orleans, 
Louisiana.  All attempts to obtain the 
records must be documented in the 
claims file.  If no such records exist, 
the claims file should be documented 
accordingly.

2.  Review the Veteran's claims file 
and undertake any additional 
development indicated.  This may 
include obtaining and associating with 
the claims file any additional 
pertinent records identified by the 
Veteran during the course of the 
remand.  It also may include, if 
necessary, arranging for the Veteran to 
undergo another appropriate VA medical 
examination and obtaining another 
medical opinion to synthesize any new 
evidence in determining the nature, 
extent, onset, and etiology of any 
psychiatric disorder found to be 
present.

3.  Thereafter, readjudicate the 
Veteran's claim.  If the benefit sought 
on appeal is not granted, the Veteran 
and his representative should be 
provided with a supplemental statement 
of the case and afforded a reasonable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


